Title: From James Madison to DeWitt Clinton, 15 August 1806
From: Madison, James
To: Clinton, DeWitt



Sir.
Dept. of State, Augt. 15th. 1806.

Your favor of the 7th. inst. has been duly received.  It is a subject of regret that so much trouble should be given by the refractory Tunisians, and particularly that any part of it should devolve on you.  The final measures to be taken with them must await our communications from Mr. Cathcart subsequent to the return of the special Messenger to Boston, which will decide whether the Ambassador will depart without that part of his suite, and the course he wishes to be taken with respect to it.  In the mean time it is proper that no further expense should be incurred by the Government in behalf of those who will not conform to its arrangements.  The expense already incurred must be submitted to, and I must accept your obliging offer to make the advance for it.  I am &c. 

James Madison

